DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 7, 2022.
Claims 21-22, 24-29, 31-36, and 38-43 are pending in this action. Claims 21-22, 24, 28, 31, 35, and 38 have been currently amended. Claims 1-20, 23, 30, 37 have been canceled. Claims 41-43 have been newly added. 
The applicant’s arguments with respect to claims 21-22, 24-29, 31-36, and 38-43 have been fully considered but they are not deemed to be persuasive. For examiner’s response to the applicant’s arguments or comments, see the detailed discussion in the Response to the Arguments section.



Double Patenting
The terminal disclaimer filed on June 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,691,412; 10,720,175; 10.186,281 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29, 31, 34-36, 38, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al. (US 2014/0258393).
As per claim 28, Bank discloses, a non-transitory, computer-readable medium, storing instructions that, when executed by a processor (Paragraphs 0045-0049), cause: 
receiving audio data during the conference (Paragraphs 0025-0027); 
transcribing expressed views of one or more participants from the audio data to text data (Paragraph 0031); 
determining a position and a mood of the one or more participants from the text data (Paragraphs 0026-0030, identify participant’s inflections and emotional sates and determine the sentiment of the participant is claimed “mood”; Paragraphs 0040-0044, participant’s desired outcome that is opinion yes or no, is the position of the participants); 
determining a decision situation at a point in time from the position and the mood of the one or more participants (Paragraph 0044); and 
causing to display the decision situation (Paragraph 0043).  

As per claim 29, Bank discloses, analyzing the text data for the expressed views of the one or more participants, wherein the expressed views comprise agreeing views, dissenting views, or neutral views (Paragraphs 0031 and 0038); and 
wherein determining the decision situation at the point in time comprises determining the decision situation using the agreeing views, dissenting views, or neutral views (Paragraph 0038).

As per claim 31, Bank discloses, enriching the text data with metadata comprising speaker information, lengths of dialog, agreeing views, dissenting views, or moods (Paragraph 0027-0031).

As per claim 34, Bank discloses, wherein determining the decision situation comprises determining position changes of the one or more participants (Paragraph 0040-0043).

As per claim 42, Bank discloses, wherein the mood reflects one of a serious, a sarcastic, or a joking expressed view (Paragraphs 0029 and 0030).

As per claims 35-36, 38, and 43, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 28-29, 31, and 34, because corresponding claims have similar limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 24, 27, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2014/0258393).
As per claim 1, Bank discloses, a computer-implemented method of improving a conference (Fig. 1), the method comprising: 
receiving audio data during the conference (Paragraphs 0025-0027); 
 
determining a position and a mood of the one or more participants from the recorded data (Paragraphs 0026-0030, identify participant’s inflections and emotional sates and determine the sentiment of the participant is claimed “mood”; Paragraphs 0040-0044, participant’s desired outcome that is opinion yes or no, is the position of the participants); 
determining a decision situation at a point in time from the position and the mood of the one or more participants (Paragraph 0044); and 
causing to display the decision situation (Paragraph 0043).  
Bank does not explicitly disclose recorded audio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bank by including recorded audio analysis instate of during conference audio analysis because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 22, Bank discloses, further comprising: analyzing the 
wherein determining the decision situation at the point in time comprises determining the decision situation using the agreeing views, dissenting views, or neutral views (Paragraph 0038).  

As per claim 24, Bank discloses, further comprising: enriching the recorded data with metadata comprising speaker information, lengths of dialog, agreeing views, dissenting views, or moods (Paragraphs 0031-0034).  
As per claim 27, Bank discloses, wherein determining the decision situation comprises determining position changes of the one or more participants (Paragraphs 040-0044).

As per claim 41, Bank discloses, wherein the mood reflects one of a serious, a sarcastic, or a joking expressed view (Paragraphs 0029 and 0030).

Allowable Subject Matter
Claims 25-26, 32-33, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
The applicant argues as: “Bank fails to teach at least “determining a position and a mood of the one or more participants from the recorded data” and “determining a decision situation at a point in time from the position and the mood of the one or more participants,” as recited in amended independent claim 21”.
The arguments are not persuasive because Bank discloses “determining a position and a mood of the one or more participants from the recorded data” and “determining a decision situation at a point in time from the position and the mood of the one or more participants,” as indicated in the rejection. Here Bank discloses “sentiment” and “emotional states” of participants (Paragraph 0029), according to dictionary meaning of “mood” is state of mind, which is same. The meaning of position or opinion discussed in applicant’s Figure 5, which is similar to Banks paragraphs 0040-0042.
Therefore, from the above rejection and the response to applicant’s arguments the examiner believe that the rejection should be sustained.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
July 30, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656